Exhibit Contact: FOR IMMEDIATE RELEASE Julia Hallisey Investor Relations Tel: +1-203-504-1063 Aircastle Announces First Quarter 2008 Results Highlights · Total revenues of $135.0 million and net income of $31.6 million increased by 92.8% and 46.9%, respectively, over Q1 · EBITDA1 of $119.9 million increased by 101.7% over Q1 2007 · Income from continuing operations of $31.6 million, or $0.41 per diluted share in Q1 2008 grew by 51.7% compared to Q1 2007 and included hedge and debt investment charges of $3.3 million, or $0.04 per diluted share · Adjusted income from continuing operations1 of $34.9 million, or $0.45 per diluted share, increased by 67.0% and 28.6%, respectively, over Q1 2007 · Adjusted income from continuing operations plus depreciation1 of $1.07 per diluted share grew by 48.6% over Q1 2007 · Entered into and funded a $786.1 million, seven year term debt facility for a portfolio of 28 aircraft · Completed $169.9 million in acquisitions for the quarter Financial
